Citation Nr: 0726022	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-26 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the period of June 3, 2002 to March 27, 2003, and in excess 
of 60 percent from March 28, 2003 onward for chronic colitis 
with microscopic anemia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1998 to June 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which granted service 
connection for chronic colitis with microscopic anemia and 
assigned a 10 percent evaluation effective June 3, 2002.  
Thereafter, the veteran appealed with respect to the 
initially assigned rating.  While his appeal was pending, a 
November 2003 rating decision assigned a staged rating of 30 
percent effective June 3, 2002 and of 10 percent effective 
September 12, 2003.  A January 2004 rating decision reflects 
that a 30 percent evaluation had been in effect for this 
disability since June 3, 2002.  Thereafter, a rating decision 
issued in April 2004 assigned a rating of 60 percent 
effective March 28, 2003.  However, although the veteran has 
been assigned a higher rating, it is still less than the 
maximum benefit available; therefore, his appeal is still 
pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the veteran has submitted evidence that 
his service-connected disability compromises his ability to 
maintain active employment.  Once a veteran submits evidence 
of a medical disability, makes a claim for the highest rating 
possible, and submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to TDIU.  VAOPGCPREC 
12-2001 (July 6, 2001); Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  Therefore, the Board determines that the 
veteran has raised a claim of entitlement to TDIU, and such 
claim is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim.

2.  From June 3, 2002 to March 27, 2003, chronic colitis with 
microscopic anemia is manifested by no more than bowel 
movements four to six times per day with bleeding, and no 
abdominal pain, nausea, vomiting, or weight loss. 

3.  From March 28, 2003 onward, chronic colitis with 
microscopic anemia is manifested by no more than frequent 
flare-ups resulting in bowel movements from 6 to 15 times per 
day, bleeding, dehydration, malnutrition, occasional nausea 
and vomiting, periods of weight loss from 10 to 15 pounds, 
evidence of anemia and difficulty maintaining active 
employment due to symptoms, with symptoms reduced in severity 
by medication.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for chronic colitis with microscopic anemia for the 
period of June 3, 2002 to March 27, 2003 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7323 (2006).

2.  The criteria for an initial rating in excess of 60 
percent for chronic colitis with microscopic anemia for the 
period from March 28, 2003 onward have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7323 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim of 
entitlement to service connection for chronic colitis with 
microscopic anemia in June 2003.  The initial decision issued 
in November 2003 granted service connection for chronic 
colitis with microscopic anemia and assigned an initial 10 
percent disability rating, effective June 3, 2002.  The 
veteran thereafter appealed with respect to the initially 
assigned disability rating.  The Board notes that initial 
rating claims are generally considered to be "downstream" 
issues from the original grant of benefits.  VA's General 
Counsel issued an advisory opinion holding that separate 
notice of VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003.  

However, the Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The veteran was sent a VCAA letter with regard 
to his original claim for service connection for chronic 
colitis with microscopic anemia in September 2003, prior to 
the issuance of the November 2003 rating decision.  However, 
no VCAA notice was sent to the veteran with regard to his 
initial rating claim.

Failure to provide pre-adjudicative notice under VCAA is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Additionally, the Court has held that a claimant 
need only be provided VCAA notice and an appropriate amount 
of time to respond, followed by proper VA process.  See 
Pelegrini at 120-123; see also 38 C.F.R. § 20.1102 (2006) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  

In this case, the Board finds that the requirements with 
respect to the content of a VCAA notice were met.  The 
Court's decision in Pelegrini held that, for a VCAA notice to 
be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the notice must: (1) inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claims.  Pelegrini at 120-
121. 

In this regard, the letter sent to him in September 2003 
advised him of the evidence necessary to establish service 
connection, and what evidence VA would attempt to obtain and 
what evidence he was responsible for identifying or 
submitting to VA.  Pertinent to the fourth element, although 
the September 2003 letter did not explicitly request that the 
veteran submit any relevant evidence in his possession, the 
Board finds that, given the other information provided in the 
letter, a reasonable person could be expected to understand 
that he should submit any relevant evidence during the 
development of the claim.  

Thus, the Board concludes that, having received a VCAA-
compliant notice prior to issuance of the original decision, 
the veteran had knowledge of his and VA's responsibilities in 
developing claims, to include his initial rating claim.  
Further, after the September 2003 VCAA notice was provided, 
the veteran's initial rating claim was readjudicated twice 
with rating decisions issued in December 2003 and April 2004, 
and a statement of the case was provided to him in April 2004, 
such that he had the opportunity to address the issue of the 
severity of his disability.  
Therefore, the Board finds that the defect with regard to the 
timing of the VCAA notice is harmless because of the thorough 
and informative notices provided throughout the adjudication 
process.  In addition, the veteran has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the AOJ 
subsequent to receipt of the required notice.  In fact, the 
veteran has not demonstrated how any defective notice has 
prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing of the notice has not 
affected the fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman, supra; cf. Locklear v. Nicholson, 
20 Vet. App. 410, 415-16 (2006) (duty to notify does not 
extend in perpetuity or impose duty on VA to provide notice 
on receipt of every piece of evidence or information). 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's private treatment 
records, VA treatment records, and a VA examination report 
dated in September 2003 were reviewed by both the AOJ and the 
Board in connection with adjudication of his claim.  The 
veteran has identified no additional, relevant records that 
VA needs to obtain for an equitable disposition of his claim. 

Additionally, the veteran was afforded a VA examination in 
September 2003.  Based on these facts, the Board concludes 
that the medical evidence of record is sufficient to 
adjudicate the veteran's claim without further development.  
Thus, the Board finds that additional efforts to assist or 
notify the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.
In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's chronic colitis with microscopic 
anemia disability.  Also, in Fenderson, the Court discussed 
the concept of the "staging" of ratings, finding that in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Fenderson 
at 126-28.  As such, in accordance with Fenderson, the Board 
has considered the propriety of staged ratings in evaluating 
the veteran's service-connected chronic colitis with 
microscopic anemia.

For the period of June 3, 2002 to March 27, 2003, the 
veteran's service-connected chronic colitis with microscopic 
anemia is assigned a 30 percent rating evaluation and from 
March 28, 2003 onward, his disability is assigned a 60 
percent rating evaluation pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7323 (2006).  The veteran contends that his 
symptomology is worse than is contemplated under such 
ratings, and that a higher rating should, therefore, be 
assigned.

Under Diagnostic Code 7323, ulcerative colitis, moderate with 
infrequent exacerbations warrants a 10 percent rating.  
Moderately severe with frequent exacerbations warrants a 
rating of 30 percent.  Severe, with numerous attacks a year 
and malnutrition, with health only fair during remissions 
warrants a rating of 60 percent.  Pronounced, resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication [such] as liver abscess is assigned a 
100 percent rating evaluation.  The Board observes that the 
words "moderate," "moderately severe," "severe," and 
"pronounced" as used in the various diagnostic codes are 
not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.

The Board observes that the veteran has a diagnosis of 
ulcerative colitis.  Private treatment records dated in May 
2002 note bowel movements four to six times per day with 
bleeding, and no abdominal pain, nausea, vomiting, or weight 
loss.  A June 2002 colonoscopy report shows diffuse chronic 
colitis suggestive of ulcerative colitis.

VA treatment and examination reports dated from March 2003 
onward note a fluctuation in severity of symptomology 
demonstrating flare-ups of the veteran's disability.  March 
28, 2003 VA treatment records note weight loss of 15 pounds.  
VA records dated in May 2003 demonstrate a recurrence of 
symptoms, including subjective reports of frequent bowel 
movements up to 15 per day with spotted mucous in stools, 
nausea, and vomiting.  The veteran reported not having worked 
for the last couple of months due to symptoms.  Objectively, 
the veteran was pale and dehydrated, with soft deep 
tenderness over the colon in the lower quadrants.  His 
diagnosis was probable ulcerative colitis of moderate 
severity with evidence of anemia.  Steroids were prescribed 
in high doses.  Another record dated in May 2003 notes 
frequent bowel movements with blood and tenesmus; the veteran 
appeared pale and malnourished, but with no sign of liver 
disease.  June 2003 and July 2003 VA treatment records report 
ulcerative colitis with recent flare, but stable with 
possible weight gain.  

A September 2003 VA examination report shows that the veteran 
indicated improved symptoms since April 2003 and employment 
on and off since that time.  The diagnosis was ulcerative 
colitis with mild improvement since April and anemia, 
microscopic, most likely residual of ulcerative colitis.  

A December 2003 VA opinion and treatment record shows that 
the veteran has steroid-dependent ulcerative pancolitis with 
microcytic anemia and hypoalbumenia.  The opinion stated that 
the veteran's ability to maintain active employment is 
compromised by daily symptoms of ulcerative colitis.  January 
2004 records note weight loss of 10 pounds over the previous 
two weeks, severe ulcerative colitis with more than 10 bowel 
movements daily, occasional nausea and vomiting.  Symptoms 
were non-responsive to increased doses of prednisone.  
Records dated from February 2004 through April 2004 indicate 
improved symptoms, with about six bowel movements per day, 
some weight gain, no fecal incontinence, and intermittent 
fecal urgency.      

Taking this evidence into account the Board finds that from 
June 3, 2002 until March 27, 2003, the veteran's ulcerative 
colitis was manifested by no more than bowel movements four 
to six times per day with bleeding, but no abdominal pain, 
nausea, vomiting, or weight loss.  Therefore, the Board 
determines that a 30 percent rating, but not greater, for the 
period from June 3, 2002 to March 27, 2003 is warranted.  
Numerous attacks with malnutrition are not shown during this 
period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7323 (2006). 

From March 28, 2003 onward, the Board finds that the 
veteran's ulcerative colitis is manifested by no more than 
frequent flare-ups resulting in bowel movements from 6 to 15 
times per day, bleeding, dehydration, malnutrition, 
occasional nausea and vomiting, periods of weight loss from 
10 to 15 pounds, evidence of anemia and difficulty 
maintaining active employment due to symptoms, with symptoms 
reduced by medication.  Accordingly, the Board determines 
that a 60 percent rating,  but not greater, is warranted from 
March 28, 2003 onward.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7323 (2006). 

A 100 percent rating evaluation is not warranted unless there 
is marked malnutrition, anemia, general debility, and serious 
complications such as liver abscess.  As the veteran's 
symptomology is indicative of flare-ups of his disability, 
rather than a general debility, and there are no serious 
complications noted, a preponderance of the evidence is 
against a 100 percent rating.

The Board has considered the issue of an effective date prior 
to March 28, 2003, for the assignment of the 60 percent 
rating evaluation for the veteran's service-connected 
disability.  However, as the first evidence that the 
veteran's symptomology had increased in severity is the 
weight loss noted in the March 28, 2003 treatment record, the 
Board finds that a preponderance of the evidence is against 
an evaluation greater than 30 percent prior to March 28, 
2003.

Additionally, the Board has considered the applicability of 
the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against an initial rating in 
excess of 30 percent from June 3, 2002 to March 27, 2003 and 
a rating in excess of 60 percent from March 28, 2003 onward.  
Consequently, the doctrine is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected chronic colitis with 
microscopic anemia presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The objective medical evidence 
of record shows that manifestations of the veteran's service-
connected disability does not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to an initial rating in excess of 30 percent from 
June 3, 2002 to March 27, 2003 and of 60 percent from March 
28, 2003 onward for chronic colitis with microscopic anemia 
is denied. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


